Citation Nr: 1611141	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  05-39 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for left leg burns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from February 2005 and May 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

These matters were previously remanded by the Board in August 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required regarding the issues adjudicated herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.  

2.  The Veteran does not have a current left leg burn disability which had onset during active service or which is otherwise etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for left leg burns have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's claims in a March 2007 letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements in support of the Veteran's claim; and all such records have been associated with the claims file.  

The Veteran was first afforded a VA audiology examination in August 2006.  Following the August 2015 Board remand, the RO obtained outstanding VA treatment records and the Veteran was afforded an additional VA audiology examination in October 2015.  The VA examiners considered the Veteran's relevant medical history, reviewed the claims file, and conducted thorough audiological examinations, including audiometric testing; therefore, the VA audiology examinations are adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Additionally, the RO also attempted to obtain the Veteran's Social Security Administration (SSA) disability records as directed within the August 2015 Board remand; however, a November 2015 SSA response indicated that there were no medical records available regarding the Veteran because they had been destroyed.  Therefore, the Board finds that the Veteran's SSA records do not exist and that further efforts to obtain any such records would be futile.  Moreover, a remand is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Given the above development, the Board finds that there has been substantial compliance with the prior remand directives, such that no further remand is required regarding the claims adjudicated herein.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for left leg burns.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's available service treatment records, does not reveal evidence establishing that left leg burns first manifested during active service.  Moreover, the record does not establish that the Veteran has a current disability due to left leg burns which are associated with his active service.  The Veteran's own conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examination regarding his claim of entitlement to service connection for left leg burns is not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims decided herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

However, 38 U.S.C.A. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Bilateral Hearing Loss  

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service personnel records, including his DD Form 214, document his receipt of the Combat Infantryman Badge (CIB).  Service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss.  A July 1965 enlistment examination documents a normal clinical evaluation of the Veteran's ears and normal audiometric results bilaterally.  Additionally, the Veteran concurrently reported good health, with no ear trouble.  Similarly, a separation examination in May 1968 also documents a normal clinical evaluation of the Veteran's ears and normal audiometric results bilaterally; the Veteran also concurrently reported good health, with no ear trouble.  Additional service treatment records likewise do not document complaints or diagnosis of hearing loss.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Moreover, as noted above, the Veteran is a combat veteran; therefore, the in-service element of service connection is conceded.  

Nevertheless, the Veteran must still establish the present disability and nexus elements of a service connection claim.  See Dalton, 21 Vet. App. at 37.  Significantly, none of the post-service medical evidence of record indicates that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran was first afforded a VA audiology examination in April 2006.  This examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
15
15
25
20
30

Speech recognition scores based on the Maryland CNC Test were 96 percent in each ear.  

As discussed within the August 2015 Board remand, VA treatment records from August 2013 document mild sensorineural hearing loss at 3000-4000 Hz in the Veteran's right ear and at 4000 Hz in the left ear.  As such, in order to determine whether the Veteran had a current hearing loss disability, he was afforded an additional VA audiology examination in October 2015.  

The October 2015 VA examination revealed the following puretone thresholds:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
20
35
35
LEFT
20
20
30
25
35

Speech recognition scores based on the Maryland CNC Test were 100 percent in each ear.  

After a thorough review of the evidence of record, the Veteran is not shown to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  See Brammer, 3 Vet. App. at 225.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent bilaterally.  The Veteran's statements regarding his claimed bilateral hearing loss have been considered, see Layno, 6 Vet. App. 465; however, bilateral hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Brammer, supra.  


II.B.  Service Connection - Left Leg Burns  

The Veteran also claims entitlement to service connection for flare burns to his left leg during combat from May 1966 to August 1966.  

Service treatment records do not document any complaints, treatment, or diagnosis of left leg burns.  As noted above, the in-service element of service connection is conceded based upon the Veteran's combat service; nevertheless, he must still establish the present disability and nexus elements of a service connection claim.  See Dalton, supra.  

Post-service private treatment records from June 2003 document the Veteran's complaints of leg pain primarily due to claudication.  VA treatment records from July 2013 document an injury to the Veteran's lower left leg after it was slammed in an automobile door.  In January 2014, the Veteran reported stinging in his lower legs.  

Significantly, the evidence of record does not document evidence of a chronic disability resulting from left leg burns that is associated with the Veteran's active service.  Indeed, the Board has thoroughly reviewed the lay and medical evidence of record and finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for left leg burns.  The Veteran's statements regarding his observable symptoms are probative, see Layno, supra; however, insofar as such statements assert a diagnosis of left leg burns or a residual chronic left leg disability, or an etiological opinion which relates such a condition to his active service, such statements are afforded less probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau, supra.  As the weight of the probative evidence establishes that the Veteran has not been diagnosed with a left leg burn disability that is etiologically related to his active service, the claim must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; Brammer, supra.  


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for left leg burns is denied.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for COPD.  

VA's duty to assist includes obtaining a medical examination when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Following the prior August 2015 Board remand, the Veteran was afforded a VA respiratory disorders examination.  The November 2015 VA examiner noted that the Veteran's COPD was not presumptively related to his presumed herbicide exposure; however, he did not ultimately provide an opinion as to whether there was a direct connection between the Veteran's herbicide exposure in Vietnam and his COPD.  Additionally, the examiner also stated that the Veteran's COPD was statistically related to his more than thirty-year history of cigarette smoking.  

The February 2016 Appellant's Brief asserts that the Veteran's COPD is related to his service-connected PTSD.  Specifically, the Veteran's representative cited several medical studies which linked PTSD with heavy smoking in an attempt to alleviate PTSD symptoms.  Therefore, the Board finds that an addendum VA opinion is necessary to determine the etiology of the Veteran's COPD, to include as due to herbicide exposure or as secondary to service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2015 VA examiner, or an equally qualified examiner, for review of the claims file.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner should provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's COPD is due to presumed herbicide exposure during active service.  

Additionally, the examiner should opine whether the Veteran's COPD is caused by or aggravated by the Veteran's service-connected PTSD.  In this regard, the examiner should consider and comment upon the assertion that the Veteran's PTSD symptoms led to his history of smoking, which in turn is related to his current COPD.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's COPD is aggravated by his service-connected PTSD, the examiner should also provide an opinion as to the baseline level of severity of the Veteran's COPD prior to any such aggravation.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for any opinion expressed.  

2.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for COPD, to include as a result of herbicide exposure or as secondary to service-connected PTSD.  If any benefit sought remains denied, provide the Veteran and his representative with a supplement statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


